Citation Nr: 0004569	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  93-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
facial wound.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This appeal arises from a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania that 
denied several service connection claims, including claims 
for service connection for stomach ulcer and for "jungle rot" 
of the left leg.  In his April 1992 substantive appeal, the 
veteran also claimed that he had been wounded in the face in 
Vietnam.  A July 1992 RO rating decision denied, inter alia, 
claims for service connection for facial cuts due to wounds, 
and deferred a claim for service connection for a skin 
condition due to Agent Orange exposure.  The veteran has also 
appealed the denial of service connection for residuals of 
facial wounds to the Board of Veterans' Appeals (Board).

In November 1993, the Board remanded the issues of service 
connection for acquired psychiatric disorder to include 
posttraumatic stress disorder (PTSD), headaches, stomach 
ulcer, skin disorder of the left leg characterized as "jungle 
rot," headaches, and facial wounds for additional 
development.  The RO has since established service connection 
for PTSD and headaches.

In a December 1998 RO rating decision, the issue of service 
connection for a skin condition was again deferred.  In March 
and August 1999, the RO issued supplemental statements of the 
case (SSOCs) denying service connection for a skin condition.  

In July 1993, the veteran testified before a member of the 
Board who is no longer employed by the Board.  In a September 
1999 letter from the Board, the veteran was advised of his 
right to an additional hearing.  In October 1999, the veteran 
indicated that he no longer desired a hearing.


FINDINGS OF FACT

1.  All relevant evidence for equitable disposition of the 
claims has been obtained to the extent possible.

2.  The veteran is a combat veteran.

3.  A scar on the right cheek is attributed to a combat 
wound.

4.  Any claimed skin condition, such as "jungle rot," 
seborrheic dermatitis, poikiloderma of Civatte, or 
dyshidrotic eczema was not present in service or for many 
years after and is not related to an incident of service or 
to a service-connected disability.

5.  A stomach disorder was not present in service or for many 
years after and is not related to an incident of service or 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a facial wound were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1137, 1154, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  A skin condition was not incurred in or aggravated by 
active service or service-connected disability, nor may this 
disability be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1137, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).

3. A stomach disorder was not incurred in or aggravated by 
active service or service-connected disability, nor may this 
disability be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1137, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Residuals of Facial Wounds

The veteran's service medical records (SMRs) reflect no 
relevant abnormalities at the time of his entrance 
examination in October 1967.  Treatment reports indicate that 
he lacerated his right thumb in Vietnam in June 1967.  A 
September 1969 separation examination report is negative for 
any abnormality except for a notation of bilateral hernia 
scars.  

Service department records indicate that the veteran served 
with USARPAC (U.S. Army, Pacific) in Vietnam from November 
1968 to September 1969.  He was a 64B20-heavy vehicle driver 
assigned to the 446th Transportation Company.

The veteran underwent a VA dermatology consultation 
examination in April 1991 but he did not mention any facial 
cuts.  The examiner reported that the veteran had suffered 
the usual insect bites while in Vietnam.  Nothing was 
recorded concerning a scar on the face.

In April 1992, the veteran submitted documents relevant to 
the issue of combat participation.  He submitted a letter 
dated in February 1992 addressed to USARPERCEN (Army 
Personnel Center) in St. Louis requesting any information on 
whether he had been authorized to received the Purple Heart 
or Bronze Star medal.  In the letter to USARPERCEN, he 
reported that while driving a semi loaded with ammunition, he 
came under attack in the IV Corps area of South Vietnam.  He 
claimed that while the trucks ahead and behind his truck were 
being destroyed he and his gunner hid under their truck then 
escaped by driving it through the brush.  He claimed that the 
truck was riddled with bullet holes and that his face was cut 
on both cheeks by glass or bullet fragments.  He reported 
that he received stitches on his face at his base medical 
station that evening.  He reported that his company's first 
sergeant notified him that he would get a Purple Heart for 
his face wounds and a Bronze Star for acting under fire to 
save the truck.  He reported that he returned to the States 
soon after the ambush and did not receive the medals.  He 
also reported that he did receive an Army Commendation Medal 
(ARCOM) with "V" device at a later date.  He submitted a copy 
of his ARCOM and its citation.  The veteran's ARCOM is dated 
in September 1969; however, it does not indicate that the "V" 
device was awarded.  It does note the veteran's meritorious 
service against a hostile force in Vietnam from December 1968 
to September 1969.

Along with the above documents, the veteran reported that he 
was treated for cuts on his face in Vietnam.  He recalled 
that on the day of the convoy ambush, four of his comrades 
were killed.

A June 1992 VA skin examination report notes the veteran's 
reported history of "a couple of years" of burning sensation 
in the left leg and about 5 years of unexplained generalized 
itching and itching between the toes.  During the 
examination, the veteran also reported that during the ambush 
in Vietnam he received a facial injury due to shattered glass 
or shrapnel.  The examiner noted a pale circular superficial, 
slightly atrophied scar about 5 mm in length over the right 
maxillary eminence.  The examiner noted that there was no 
history of burns or evidence thereof.

During a July 1992 VA examination for PTSD, the veteran 
reported other combat episodes.

In a July 1992 rating decision, the RO denied a claim for 
service connection for facial cuts due to wounds on the basis 
that the SMRs did not reflect such a condition.

In August 1992, the veteran reported that he received medical 
treatment for facial wounds after he fought his way back from 
the ambush.  

In February 1993, the RO received documents from the Army 
Environmental Support Group (ESG).  These documents indicate 
that the 446th Transportation Company (TC) operated in 
hostile areas while the veteran was assigned and that members 
of the TC were ambushed in May 1969.  Two unit members were 
wounded that month and eight Bronze Stars were awarded that 
month.  Subsequent monthly reports note that unit members 
earned additional citations.

In April 1993, the reported that he was unsure of the date of 
the previously reported ambush in Vietnam.  He reported that 
the ambush could have happened at any time during the summer 
of 1969.

In July 1993, the veteran testified before a member of the 
Board who is no longer employed at the Board that he received 
facial cuts from a sniper's bullet through the truck window.  
He reported that the wound bled for a while and was later 
stitched up.  He noted a small scar on his face from the 
wound.  He also reported itching and scaling from the left 
foot to the thigh while in Vietnam. 

In November 1993, the Board remanded the case to the RO for 
additional development.  A VA skin examination was requested.  

The veteran underwent a VA skin examination in January 1994.  
The report notes that the examiner could not find any sign of 
a scar on the cheek.  The examiner did report minor 
excoriation of the scalp of possible seborrheic origin.  The 
examiner also reported extensive actinic damage of the collar 
area and in the "V" of the neck with spotty hypopigmentation 
suggestive of inactive tinea versicolor.

In March 1994, the RO received additional service department 
records from National Personnel Records Center (NPRC).  A DD-
214 indicates that the veteran served in Vietnam from 
November 1968 to October 1969.  

In September 1994, the veteran reported that he felt sure 
that he had been awarded the Purple Heart and Bronze Star.

In April 1996, the RO received unit records from the National 
Archives and Records Administration (NARA).  According to a 
July 1969 unit report of recommendation for a unit citation, 
the 446th TC moved materiel in the northern provinces during 
1968 and early 1969.  During this time, 30 Purple Hearts and 
9 Bronze Stars had been awarded.  The report notes that since 
May 1968, the 446th had lost ten tractors due to landmines, 
one tractor due to a direct rocket hit, and nine trailers due 
to rockets, artillery, and mortars.  The report notes that 
some of the accomplishments of the officers and men were 
listed in this recommendation but many more were not 
mentioned.  The Report notes that on April 15, 1969, the unit 
relocated south to Long Binh and on April 29th, two vehicles 
were damaged in an ambush near Quan Loi.  

In November 1996, August 1997, June 1998, and November 1998, 
the veteran underwent VA examinations for skin conditions 
other than scars. 

In May 1998, the RO received outpatient reports dated from 
1993 to 1998 from Lebanon VAMC.  These reports indicate 
treatment for dermatitis and other skin conditions at various 
times. 

In December 1998, the RO established service connection for 
PTSD and assigned a 70 percent rating effective February 
1991.

Initially, it must be determined whether this claim is well 
grounded.  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Reviewing the above evidence, the Board finds that 
the claim for service connection for residuals of facial 
wounds is well grounded.  The veteran has submitted medical 
evidence of a scar on the right cheek and has reported that 
he incurred this scar as a result of a wound to the right 
cheek during combat, thus providing a plausible basis for the 
claim.  For the purpose of establishing well groundedness, 
the veteran's veracity is assumed, even when unsupported by 
the SMRs.  King v Brown, 5 Vet. App. 19, 21 (1993).

However, the establishment of a plausible claim does not 
dispose of the issue.  The Board must review the claim on its 
merits and account for the evidence that it finds to be 
persuasive and unpersuasive and provide reasoned analysis for 
rejecting evidence submitted by or on behalf of the claimant.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.  The Board finds that all relevant 
evidence for equitable disposition of this claim has been 
obtained to the extent possible and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  See 38 U.S.C.A. § 5107(a) (West 1991).

Because the veteran's SMRs do not reflect treatment for the 
wound in question, and because the veteran has alleged that 
the wound was received during combat in Vietnam, the Board 
must determine whether the veteran is a combat veteran.  If 
the veteran served in combat with the enemy, then his 
testimony is afforded special consideration under 38 U.S.C.A. 
§ 1154(b).  

The evidence of record does not indicate award of the Purple 
Heart or otherwise conclusively establish participation in 
combat.  However, because the veteran had claimed service 
connection for PTSD due to a combat related stressor, the RO 
developed the record to verify the veteran's claimed PTSD 
stressor.  Without determining specifically that the veteran 
engaged in combat, the RO did verify his claimed PTSD 
stressor (an ambush) through documents received from ESG.  
While the record does not provide conclusive evidence of 
combat participation, it does at least corroborate the 
veteran's account of being ambushed while driving supplies to 
an outlying area.  Resolving any remaining doubt on this 
issue in favor of the veteran, the Board finds that the 
veteran did participate in combat as alleged.  

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999). 

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a)(1999).  

In cases involving a question of medical causation, competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Affording this combat veteran the special consideration of 
38 U.S.C.A. § 1154, the Board further determines that there 
is satisfactory lay evidence of service incurrence of a wound 
to the face.  The evidence submitted on this issue is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  The Board therefore accepts the 
veteran's report as sufficient proof of service connection.  
Although the separation examination report makes no mention 
of the cheek wound, there is no clear and convincing evidence 
that it was not there.  

The Board must still determine whether the evidence against 
service connection outweighs the evidence in favor of the 
claim.  In June 1992, a VA examiner measured and described 
the cheek scar.  In July 1993, the veteran testified that he 
still had a small visible scar on his face due to the 
shrapnel wound.  In January 1994, a VA skin examiner 
reportedly could not find any sign of the scar.  Since that 
time, no mention has been made of the scar; however, the 
Board notes that the VA skin examinations since that time 
were chiefly for skin conditions other than scars.  
Therefore, the Board finds the medical evidence to be in 
relative equipoise on the issue of whether there is a current 
residual of a facial wound.  In this situation, the benefit 
of the doubt doctrine is for application and the Board finds 
that the evidence favors the claim for service connection for 
residuals of a facial wound.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, 1 Vet. App. at 58.

II.  Service Connection for a Skin Disorder.

The veteran's service medical records (SMRs) reflect no 
relevant abnormalities.  

The veteran submitted a claim for VA benefits in February 
1991, claiming service connection for conditions including 
jungle rot of the left leg with itching and burning 
sensation.  

The veteran underwent a VA dermatology consultation 
examination in April 1991.  The examiner reported that the 
veteran suffered the usual insect bites while in Vietnam.  
According to the report, the veteran said that moderate 
patchy itching began about one year prior to the current date 
and he reported that sensation of heat and redness in the 
left leg began more than one year ago.  Periodic left leg 
tingling and right leg tenderness was also reported.  The 
examiner's diagnosis was no evidence of active fungal or 
other infection.  The examiner did note that there was a 
question of a neurologic or neurocirculatory abnormality.

A May 1991 VA psychiatric compensation and pension 
examination report notes that the veteran again reported 
constant itching and scratching all over for which nothing 
helped and a periodic feeling that the left leg was hot.

As noted in the introduction, in June 1991, the RO denied 
claim for service connection for left leg jungle rot.  The 
decision notes that the recent VA skin examination failed to 
reveal any current skin condition.  

In April 1992, the veteran submitted documents relevant to 
the issue of combat participation.  At that time, he reported 
that while in Vietnam, he had rashes all over his body and 
that since active service he had itching over his entire 
body.  He further reported a history of tingling in his arms 
and legs "for years."  He said that he recently read about 
Agent Orange and began thinking about these symptoms. 

A June 1992 VA skin examination report notes the veteran's 
reported history of "a couple of years" of burning sensation 
in the left leg, and about 5 years of unexplained generalized 
itching and itching between the toes.  The examiner reported 
numerous flat, deeply pigmented nevi over the trunk and back 
and one on the left chest near the armpit.  The examiner also 
noted that there was no history of burns or evidence thereof.

In an April 1993 rating decision, the RO denied service 
connection for a neurological condition represented by 
neurologic or neurocirculatory symptoms mentioned in the 
April 1991 VA dermatology consultation report.

In July 1993, the veteran testified before a member of the 
Board who is no longer employed at the Board that he 
experienced itching and scaling from the left foot to the 
thigh while in Vietnam.  He testified that he treated this 
condition with alcohol swabs after active service and that he 
still had the condition.  He also said that a VA medical 
center (VAMC) was currently treating it with a salve and an 
ointment. 

In November 1993, the Board remanded the case to the RO for 
additional development.  A VA skin examination was requested.  

The veteran underwent a VA skin examination in January 1994.  
The examiner reported minor excoriation of the scalp of 
possible seborrheic origin.  The examiner also reported 
extensive actinic damage of the collar area and in the "V" of 
the neck with spotty hypopigmentation suggestive of inactive 
tinea versicolor.

In March 1994, the January 1994 VA examiner provided an 
addendum opinion noting that the examinations of June 1992 
and January 1994 revealed no significant dermatological 
changes.  The examiner also noted that there was no 
satisfactory explanation for the avowed left leg discomfort.

In November 1996, a VA skin examiner examined the veteran and 
found dysesthesia and paresthesia along with pruritus in the 
neck, upper chest, and upper trunk.  There was chronic 
dermatitis with some telangiectasia in these areas.  The 
diagnosis was chronic dermatitis compatible with 
photosensitivity.  The examiner felt that the atrophy and 
telangiectasia suggested a possible connective tissue 
disorder or even a photo contact dermatitis, such as Riehl's 
Melanosis.

During a November 1996 VA neurology examination, the veteran 
report that his left leg occasionally felt hot.  

In July 1997, Dr. Yocum supplied treatment reports indicating 
treatment at various times from 1985 to 1993 with 
prescriptions dated to 1997.  These reports do not indicate 
that the veteran's skin conditions are linked to active 
service.

An August 1997 VA skin examination report indicates that the 
veteran had a number of skin complaints that began about 10 
years after service in Vietnam.  The problems included red 
rashes on the neck and face and blistering rashes on the 
hands.  These had been treated with steroids and creams with 
some relief.  There was no change in the skin conditions 
since the November 1996 VA skin examination.  

A September 1997 VA neurology examination report again notes 
complaint of tingling from the left hip to the left foot with 
occasional hot sensations in the left leg for which the 
veteran sits in cold water.  The examiner could find no 
definite sensory changes except for a hint of diminution of 
sensation to touch in the right arm and left leg.  There was 
pain at dorsiflexion of the left ankle at 90 degrees.  The 
relevant diagnosis was possible lumbosacral radiculopathy on 
the left side.

In May 1998, the RO received outpatient reports dated from 
1993 to 1998 from Lebanon VAMC.  These reports indicate 
treatment for dermatitis and other skin conditions at various 
times. 

A June 1998 VA skin examination report notes that there had 
been no change in any skin condition since the August 1997 
examination.  The veteran was noted to be maintaining his 
treatment as prescribed.  A June 1998 VA neurology examiner 
noted patchy numbness in the left leg.  Straight leg raising 
produced left leg pain at about 30 degrees.  The examiner 
offered a diagnosis of low back syndrome.  

A November 1998 VA skin examination report notes that the 
veteran reported that while in Vietnam he was immersed in 
water or sweat much of the time with frequent exposure to 
Agent Orange.  He reported much severe sunburn of the head 
and neck while in Vietnam.  He also reported that he 
suspected that he saw physicians for these problems while in 
service.  The examiner noted that a review of the available 
SMRs did not reflect any record of skin treatment in Vietnam.  
The veteran reported continued eruptions after active service 
for which he first sought treatment in 1988.  He said that he 
did not seek VA help earlier because of his involvement with 
alcohol.  He reported that VA prescribed a salve that has 
helped his skin.  He currently used VA prescribed salve and 
avoided the sun.  He reported that wet weather still caused 
outbreaks on his hands and feet.  He reported continued 
itching on the back and scalp.  He reported intermittent 
dermatitis of the hands and eczema of the feet.  The examiner 
found extremely atrophic reddened skin with numerous 
telangiectatic lesions over the sun-exposed areas of the 
scalp, face, and "V" of the neck.  There was redness and 
scaling in the scalp extending to the chest and back.  There 
were significant red, scaly, fissured and blistering 
eruptions over the hands and feet.  A test for fungus was 
negative.  The diagnoses were 1) poikiloderma of Civatte 
involving the face, scalp, and neck area, secondary to sun 
exposure and repeated sunburns, moderately disfiguring; 2) 
seborrheic dermatitis of the scalp, sternal area, and upper 
back, moderately disfiguring; and, 3) active dyshidrotic 
eczema of the hands and feet, active and slightly 
disfiguring.  

In December 1998, the RO established service connection for 
PTSD and assigned a 70 percent rating effective February 
1991.

In February 1999, the November 1998 VA skin examiner offered 
an addendum opinion regarding the previous diagnoses.  The 
examiner indicated that the etiology of seborrheic dermatitis 
and dyshidrosis was unknown and wet, rough, or messy exposure 
aggravates that dyshidrosis.

As noted in the introduction, in March 1999 the RO issued an 
SSOC denying service connection for a skin condition.

Since that time, additional VA outpatient treatment reports 
were received at the RO.  These note ongoing health care 
during 1998 and 1999.  An April 1999 report notes continued 
patches of pink scale on the scalp, hand eczema, seborrheic 
dermatitis, and Xerosis (abnormal dryness).

In August 1999, the RO issued an SSOC continuing the denial 
of service connection for a skin condition.

Initially, as in the issue above, the Board must determine 
whether the service connection claim is well grounded.  
Reviewing the above evidence, the Board initially finds that 
the claim for service connection for a skin condition is well 
grounded.  The veteran has submitted lay evidence of a left 
leg skin condition and severe sunburns during active service.  
The SMRs do not support this lay contention; however, for the 
purpose of establishing well groundedness, the veteran's 
veracity is assumed even when unsupported by the SMRs.  King, 
5 Vet. App. at 21.  Secondly, the veteran has submitted 
medical evidence of currently diagnosed skin conditions, 
i.e., poikiloderma of Civatte, seborrheic dermatitis of the 
scalp, and active dyshidrotic eczema of the hands and feet.  
Third, he has submitted competent medical evidence that the 
veteran's poikiloderma of Civatte was secondary to sun 
exposure and repeated sunburns, thus providing a possible 
nexus between active service sunburn and a current 
disability.

Having found all of the essential elements to well ground the 
claim, the Board must determine if the duty to assist has 
been satisfied.  The Board so finds that the duty to assist 
has been fulfilled.  

The Board must next review the claim on its merits and 
account for the evidence that it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant. 

The Board finds that any skin condition currently shown, such 
as seborrheic dermatitis, poikiloderma of Civatte, or 
dyshidrotic eczema was not present in service or for many 
years after and is not related to an incident of service or 
to a service-connected disability.  Concerning seborrheic 
dermatitis of the scalp, sternal area, and upper back, and 
active dyshidrotic eczema of the hands and feet, these 
conditions were first shown many years after active service 
and the competent medical evidence points to unknown 
etiology, even assuming that wet conditions can aggravate the 
condition.  

A VA examiner clearly feels that poikiloderma of Civatte 
involving the face, scalp, and neck area is secondary to sun 
exposure and repeated sunburns.  This evidence is favorable 
to the claim because the veteran has alleged that severe 
sunburns occurred during active service.  Assuming arguendo 
that the veteran was severely sunburned during active 
service, the Board must note here that there is still no 
record of any skin problem in the 1970s or 1980s and even 
during VA skin examinations in 1991 and 1992.  Moreover, in 
June 1992, a VA skin examiner reported that there was no 
history of burns or evidence thereof.  The veteran testified 
in June 1993 about his claimed skin conditions but he did not 
mention any history of sunburn or problems with sun exposure.  
In January 1994, a VA examiner first began to note skin 
changes on the scalp and neck area.  Since that time, 
photosensitivity and further skin changes have been noted.  
The medical evidence indicates that poikiloderma is of 
relatively recent onset, indeed, more than 25 years after 
separation from active service.  Moreover, the medical 
opinion relating this condition to sun exposure and sunburn 
does not mention any possibility that sunburn over 25 years 
earlier could have any effect.  In considering the entire 
history of the claim, the Board finds that the bulk of the 
evidence persuasively argues against service connection. 

The veteran has reported severe sunburns during active 
service and he is competent to report such symptoms; however, 
as a layperson without proper medical training and expertise, 
he is not competent to provide probative evidence on a 
medical issue such as the diagnosis or etiology of a claimed 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  In this case, the Board cannot use the 
veteran's assertions that his poikiloderma is related to 
sunburn during active service as evidence favoring the claim.  

With regard to a claim based on possible exposure to 
herbicides, such as Agent Orange, under 38 C.F.R. §§ 3.307 
and 3.309, the evidence does not indicate that the veteran 
has any skin disease for which presumptive service connection 
is available, namely chloracne and other acneform disease and 
porphyria cutanea tarde.  Therefore, service connection under 
that provision cannot be considered.  

III.  Service Connection for a Stomach Disorder.

The veteran's service medical records (SMRs) reflect no 
relevant abnormalities with regard to a stomach disorder.

The veteran submitted a claim for VA benefits in February 
1991, claiming service connection for such conditions as 
nerves, headaches, and stomach ulcers.  

In April 1991, Jeffrey Yocum, D.O., reported that he had 
treated the veteran since 1988 for gastric ulcer, chronic 
anxiety, and for cervical muscle spasm.  He reported that the 
veteran was currently taking Tagamet and Fiorinal.

The veteran underwent a VA general medical examination in 
April 1991 and reported a history of ulcer.  The examiner 
simply recorded "history of PUD" (peptic ulcer disease).  

In June 1991, the RO denied the claim for service connection 
for stomach ulcer.  The decision notes that the veteran 
failed to report for his stomach examination.  

VA outpatient treatment reports dated in 1991 note complaint 
of upset stomach along with headaches and depression.

In April 1992, the veteran reported that he currently still 
received treatment for a stomach disorder.  He did not 
indicate the date of onset of any stomach symptom.

In July 1993, the veteran testified before a member of the 
Board who is no longer employed at the Board that he had 
burning in his stomach dating back to Vietnam but that an 
ulcer was first found about five years prior to the present 
time.  He testified that he never reported his stomach 
symptoms during active service even though he vomited blood 
during active service. 

In November 1993, the Board remanded the case to the RO for 
additional development; however, no specific development for 
the stomach condition was requested.  

In July 1997, Dr. Yocum supplied treatment reports indicating 
treatment at various times from 1985 to 1993 with 
prescriptions dated to 1997.  The reports do not indicate a 
link between active service and a stomach condition.

In May 1998, the RO received outpatient reports dated from 
1993 to 1998 from Lebanon VAMC.  A March 1994 report 
indicates a history of stomach ulcer since 1988.

In December 1998, the RO established service connection for 
PTSD and assigned a 70 percent rating effective February 
1991.

In February 1999, a VAMC physician's assistant (PA) prepared 
a letter outlining the veteran's current medical conditions.  
The PA opined that the veteran's gastroesophageal reflux 
disease (GERD) "is most likely related to his PTSD, as it is 
well documented in the medical literature the adverse 
relationship of stress and hyperacid digestive conditions 
such as GERD."  

In March 1999, the RO received a request from the veteran for 
secondary service connection for ulcers as a result of PTSD.  

In June 1999, the veteran underwent a VA esophagus and hiatal 
hernia examination.  No outward signs of ulcer were visible 
and the veteran refused endoscopy.  An esophogram revealed a 
deformity that could represent either a diverticulum or an 
active large duodenal ulcer.  Because the veteran refused 
endoscopy, an ulcer could not be confirmed and the impression 
given was chronic symptoms of dyspepsia and heartburn 
compatible with gastroesophageal reflux.  There was no 
evidence of chronic esophagitis.  The examiner reported that 
the possibility of diverticulum versus duodenal ulcer 
remained unresolved.

In August 1999, the VA examiner who provided the June 1999 VA 
esophagus and hiatal hernia examination reported that the 
symptoms of gastroesophageal reflux were not the result of 
the veteran's PTSD, nor had PTSD caused any aggravation of 
the symptoms of gastroesophageal reflux.  The examiner listed 
the symptoms associated with gastroesophageal reflux as 
substernal heartburn, sour breath, sour taste, and epigastric 
heartburn and distress.  The examiner did feel however that 
certain additional somatic complaints, such as bloating, 
belching, indigestion, food intolerance, and inability to 
swallow were attributable to PTSD.

Initially, as in the issues above, the Board must determine 
whether the service connection claim is well grounded.  
Reviewing the above evidence, the Board initially finds that 
the claim for service connection for a stomach disorder is 
well grounded on a secondary service connection basis.  
Service-connection for PTSD has been granted.  There is a 
diagnosis of a non-service-connected disability.  Third, 
there is competent medical evidence that PTSD may have 
increased the non-service-connected disability.  Having found 
all of the essential elements to well ground the claim, the 
Board must determine if the duty to assist has been 
satisfied.  The Board finds that the duty to assist has been 
fulfilled.  

The Board must next review the claim on its merits and 
account for the evidence that it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  Gilbert, 
1 Vet. App. 49.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany, 9 Vet. App. 
518, citing Gilbert, at 54. 

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (1999).  Peptic ulcer shall 
be considered a chronic disease within the meaning of 
38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(a) (1999).

Any diagnosed stomach condition was not found until many 
years after active service.  There has been no medical 
evidence submitted that tends to relate any stomach condition 
to active service on a direct basis or which tends to show 
that a duodenal ulcer, if it exists, was manifested to a 
degree of 10 percent within a year of separation from active 
service.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  Some 
medical evidence of record relates GERD to the veteran's 
service-connected PTSD on an aggravation basis.  This 
evidence raises the question of secondary service connection.

With respect to secondary service connection, the law has 
evolved in recent years.  Secondary service connection was 
long held to be limited to those cases where a service-
connected disability directly caused another disability.  
Now, however, secondary service connection may be found where 
a service-connected disability has aggravated a non-service-
connected disability.  In Allen v. Brown, 7 Vet. App. 439, 
448 (1995), the United States Court of Veterans Appeals 
stated

Thus, pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-
service-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.

The PA opined that the veteran's GERD was related to his 
service-connected PTSD on the theory that the stress of PTSD 
would likely worsen any hyperacid digestive condition.  The 
Board certainly finds this to be at least a plausible 
statement of medical fact.  However, at a later date, a VA 
physician considered the evidence of record along with the 
PA's opinion and expressed the opinion that the veteran's 
service-connected PTSD did not aggravate the veteran's GERD.  
The physician reported that the symptoms specifically 
associated with GERD were substernal heartburn, sour breath, 
sour taste, and epigastric heartburn and distress.  The 
physician found no relationship between these symptoms and 
PTSD on an aggravation basis. 

The Board must weigh the conflicting medical opinions.  In 
weighing these two opinions, the Board will accord the 
physician's opinion more weight because the physician's 
opinion also considered the PA opinion and rejected it.  For 
this reason, the Board finds that the preponderance of the 
medical evidence weighs against the claim.

Although the veteran believes that his stomach condition is 
related to active service or service-connected disability, 
he, as a layperson without proper medical training and 
expertise, is not competent to provide probative evidence on 
a medical issue such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu, 2 Vet. App. at 494-5.  
In this case, the Board cannot give any weight to the 
veteran's assertion.  The Board must therefore find that a 
stomach disorder was not present in service or for many years 
after and is not related to an incident of service or to a 
service-connected disability.  With respect to the functional 
somatic complaints that the VA examiner stated in August 1999 
are attributable t PTSD, such symptoms are ratable, to the 
extent they contribute to occupational and social impairment, 
as symptoms of the service-connected PTSD.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The claim for service connection 
for a stomach disorder must be denied.


ORDER

1.  The claim for service connection for residuals of a 
facial wound is granted.

2.  The claim for service connection for a skin condition is 
denied.

3.  The claim for service connection for a stomach disorder 
is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

